DETAILED ACTION

1. This communication is in response to the request for continued examination filed on 2/18/2021. The present application is being examined under the AIA  first to invent provisions. 

1a. Status of the claims:
        Claim 1 is amended.
        Claims 1-18 are pending.

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/2021 has been entered.   

Response to Argument
3. Applicant's arguments filed 2/18/2021 have been fully considered but are moot in view of the new grounds of rejection. A new prior art, Fox, is cited to address the amendment.

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4a. Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over SMARTT et al. (hereinafter “SMARTT”) (US 2018/0210457 A1), in view of Mueller et al. (hereinafter “Mueller”) (US 2014/0282467 A1), and further in view of Fox  (US 2019/0031203 A1).
 
Regarding Claim 1, SMARTT discloses a vehicle, comprising: 
           a controller including a hardware processor (SMARTT discloses a control processor (SMARTT, [0080])), programmed to, send a vehicle status report to a server, the vehicle status report including a vehicle location (SMARTT discloses Vehicle Position Tracking data being provided to  a radar tracking status system (SMARTT, [0103]));  
         responsive to receiving a connection message from the server indicative of a predicted data transaction (SMARTT discloses a sent communications message about  multiple vehicles in a fleet following the same root being presented to a driver of a vehicle by NOC having a server (the fleet of vehicles going in the same direction is equated to predicted data transaction) (SMARTT, [0106]- [0107])), wirelessly connect to a first fleet vehicle using information included in the connection message (SMARTT discloses short-range intervehicle communications which include, but are not limited to DSRC (dedicated short range communication) which is a wirelessly communication feature (SMARTT, [0107])),  the information including a connection identification for the first fleet vehicle (SMARTT discloses  a MAC address for communication data with fleet partnering vehicle (SMARTT, [0167]))  and a first predicted geo-fence within which the vehicle is to connect to the first fleet vehicle(SMARTT discloses a distance to end platoon authorization being disclosed (SMARTT, [0168]))

        SMARTT does not disclose send a vehicle status report to a server, the vehicle status report including a current software version of one or a plurality of electronic control units (ECUs) ; and  responsive to verifying that a second software version received from the first fleet vehicle is older than the current software version, transmit a data block defined in the connection message to the first fleet vehicle, wherein the data block is associated with the current software version.    

responsive to verifying that a second software version received from the first fleet vehicle is older than the current software version (Mueller discloses comparing a vehicle software version, if a software version is not current, the software of the vehicle will be updated (Mueller, [0037];[0039])), transmit a data block defined in the connection message to the first fleet vehicle (Mueller discloses  sending a software module data to the vehicle when software module is not current (Mueller, [0039])), wherein the data block is associated with the current software version (Mueller discloses module software in the update being related to the module software in the vehicle by comparing information in the modules software update with the information in the module existing software in the vehicle (module is equated to data block) (Mueller, [0035]-[0036])).        

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Mueller’s teachings with SMARTT’s teachings. One skilled in the art would be motivated to combine them in order to compare to module software version in an update software with a software module in an existing vehicle in order to find out when a software vehicle need an update.    
 
        SMARTT  in view of Mueller do not disclose send a vehicle status report to a server, the vehicle status report including a current software version of one or a plurality of electronic control units (ECUs).

       Fox discloses send a vehicle status report to a server (Fox discloses sending vehicle report to a server (Fox, [0089])), the vehicle status report including a current software version of one or a plurality of electronic control units (ECUs) (Fox discloses sending a software version of the electronic control units (ECU) in a vehicle report to a server  where the sent software is using a file running in the vehicle (because the file of the sent software is running in the vehicle, the version of the software is equated to the actual version of the software) (Fox, [0159]) ).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Fox’s teachings with SMARTT’s teachings in view  of Mueller’s teachings of a vehicle ECU. One skilled in the art would be motivated to 
 
Regarding claim 2, SMARTT, Mueller, and Fox disclose the vehicle of claim 1, wherein the vehicle status report further includes  a predicted vehicle route (SMARTT discloses a projected vehicle route to travel  (SMARTT, [0087])).  

Regarding claim 3, SMARTT, Mueller, and Fox disclose the vehicle of claim 1.

        SMARTT does not disclose wherein the connection message further includes , a wakeup command, or an identification for the data block to transmit.  
  
       Mueller discloses wherein the connection message further includes , a wakeup command, or an identification for the data block to transmit (Mueller discloses  identifiers identifying software module version to install in vehicle components (Mueller, [0036])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Mueller’s teachings with SMARTT’s teachings in view of Fox’s teachings. One skilled in the art would be motivated to combine them in order compare to  software module version in an update software with a software module in an existing vehicle in order to identify the module that will be used to update the software in the vehicle.    

Regarding claim 4, SMARTT, Mueller, and Fox disclose the vehicle of claim 1.

        SMARTT does not disclose wherein the controller is further programmed to responsive to connecting to the first fleet vehicle, verify data block information received from the first fleet vehicle against the connection message.   

       Mueller discloses wherein the controller is further programmed to responsive to connecting to the first fleet vehicle, verify data block information received from the first fleet vehicle against the connection message (Mueller discloses software module in the update being related to the software module in the vehicle by comparing information in the modules software update with the information in the module existing software in the vehicle (module is equated to data block) (Mueller, [0035]-[0036])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Mueller’s teachings with SMARTT’s teachings in view of Fox’s teachings. One skilled in the art would be motivated to combine them in order to compare to  software module version in an update software with a software module in an existing vehicle in order to find out when a software vehicle need an update.     
    
Regarding claim 5, SMARTT, Mueller, and Fox disclose the vehicle of claim 1, wherein the controller is further programmed to responsive to disconnecting from the first fleet vehicle (SMARTT discloses contract with a platoon being voided when circumstances changed ( contract voided is equated to vehicle disconnected from the platoon) (SMARTT, [0234])), generate a data transaction report summarizing the transaction with the first fleet vehicle (SMARTT discloses status message being passed from one vehicle to another one ( the vehicle passing the message is the first vehicle ( true also when the contract is voided , a message is sent about first vehicle no longer part of the platoon)) (SMARTT, [0072])), and send the data transaction report to the server (SMARTT discloses message being relayed to NOC 310 having a server (SMARTT, [0071])).   

Regarding claim 6, SMARTT, Mueller, and Fox disclose the vehicle of claim 5, wherein the controller is further programmed to receive an incentive reward result from the server (SMARTT discloses a server calculating metrics that are used for providing driver incentives for miles per gallons(SMARTT, [0239])).  

Regarding claim 7, SMARTT, Mueller, and Fox disclose the vehicle of claim 1, wherein the controller is further programmed to connect to the first fleet vehicle using at least one of following connection technologies: dedicated short rage communications (DSRC), Wi-Fi, near-field communication (NFC), Bluetooth, or radio-frequency identification (RFID) 

Regarding claim 9, SMARTT, Mueller, and Fox disclose the vehicle of claim 1, wherein the controller is further programmed to responsive to receiving a request for vehicle status from the server (SMARTT discloses NOC having a server is checking truck status (SMARTT, [0248])), generate the vehicle status report using data collected from an in-vehicle network (SMARTT discloses if vehicle is ready to platoon, platoon starts automatically with vehicle in range (SMARTT, [0248], [0250])).   

Regarding claim 10, SMARTT, Mueller, and Fox disclose the vehicle of claim 1. 

        SMARTT does not disclose wherein the controller is further programmed to dividing a software file into multiple blocks using a pre-defined rule. 

        Mueller discloses wherein the controller is further programmed to dividing a software file into multiple blocks using a pre-defined rule (Mueller discloses multiple modules of a software update being sent to a vehicle according to vehicle configurations (Mueller, [0034])). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Mueller’s teachings with SMARTT’s teachings in view Fox’s teachings. One skilled in the art would be motivated to combine them in order to compare a software module version in an update software with a software module in an existing vehicle in order to identify the module that will be used to update the software in the vehicle.     
 
4b. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SMARTT, in view of Mueller, in view of Fox as applied to claims 1-7 and 9-18 above, and further in view of McKeeman et al. (hereinafter “McKeeman”) (US 9,282,495 B1).

Regarding claim 8, SMARTT,  Mueller, and Fox disclose the vehicle of claim 1, wherein the connection message further includes connection identification for a second fleet vehicle and a second predicted geo-fence within which the vehicle is to connect to the second fleet vehicle, the second predicted geo-fence overlapping with the first predicted geo-fence (SMARTT discloses vehicles communicating in an interfleet platoon where vehicles in different platoon are in communication range are passing messages to each other  (SMARTT, [0072])),. 

        SMART in view of Mueller and in view of Fox do not disclose the controller is further programmed to connect to the first fleet vehicle using a first wireless connection technology within the first predicted geofence; and connect to a second fleet vehicle using a second wireless connection technology within the second predicted geofence.   

         McKeeman discloses the controller is further programmed to connect to the first fleet vehicle using a first wireless connection technology within the first predicted geofence; and connect to a second fleet vehicle using a second wireless connection technology within the second predicted geofence (McKeeman discloses a first wireless network has a first coverage area and second wireless network having a second coverage area where each wireless network has a corresponding entry in a geo-fence polygon  (McKeenman, claim 1)),  

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate McKeeman’s teachings with SMARTT’s teachings, in view of Mueller’s teachings, and in view of Fox’s teachings. One skilled in the art would be motivated to combine them in order to for a vehicle to be able to change wireless network when the vehicle changes coverage area.     

4c. Claims 11-18 is rejected under 35 U.S.C. 103 as being unpatentable over SMARTT et al. (hereinafter “SMARTT”) (US 2018/0210457 A1) in view of Mueller et al. (hereinafter “Mueller”) (US 2014/0282467 A1)).

Regarding claim 11, SMARTT discloses a method for a vehicle, comprising: 
         responsive to receiving a request for vehicle status from a server (SMART discloses NOC (network operating center  operates by a server) is checking truck status (SMART, [0248])), generating a vehicle status report using data collected from an in-vehicle network the vehicle status report including a vehicle location (SMART discloses Vehicle Position Tracking data being provided to  a radar tracking status system (SMART, [0103])), a predicted vehicle route (SMART discloses a projected vehicle route to travel  (SMART, [0087])), and a first software version(SMART discloses the version of the vehicle software being gone to the NOC ( network operation having a server)  (SMART, [0165]));   
         sending the vehicle status report to a server (SMART discloses Vehicle Position Tracking data being provided to  a radar tracking status system having a server (SMART, [0103])); 
          responsive to receiving a connection message from the server, connecting to a fleet vehicle using information included in the connection message (SMARTT discloses a sent communications message about  multiple vehicles in a fleet following the same root being presented to a driver of a vehicle by NOC (network operating center  operates by a server) (the fleet of vehicles going in the same direction is equated to predicted data transaction) (SMARTT, [0106]- [0107])), the information including a connection identification for the fleet vehicle (SMARTT discloses  a MAC address for communication data with fleet partnering vehicle (SMARTT, [0167])) and a predicted geo-fence within which the vehicle is to connect to the fleet vehicle (SMARTT discloses a distance to end platoon authorization being disclosed (SMARTT, [0168])).  

                SMART does not disclose responsive to verifying a second software version received from the fleet vehicle is newer than the first software version , receiving a data block defined in the connection message from the fleet vehicle, wherein the data block is associated with the second software version.  

                Mueller discloses responsive to verifying a second software version received from the fleet vehicle is newer than the first software version (Mueller discloses comparing a vehicle software version, if a software version is not current, the software of the vehicle will be updated (Mueller, [0037];[0039])), receiving a data block defined in the connection message from the fleet vehicle (Mueller updating discloses  a vehicle with a software module data when , wherein the data block is associated with the second software version (Mueller discloses software module in the update being related to the software module in the vehicle by comparing information in the modules software update with the information in the module existing software in the vehicle (module is equated to data block) (Mueller, [0035]-[0036])).         

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Mueller’s teachings with SMARTT’s teachings. One skilled in the art would be motivated to combine them in order to compare to software module version in an update software with a software module in an existing vehicle in order to find out when a software vehicle need an update.    
   
Regarding claim 12, SMARTT and Mueller disclose the method of claim 11,

        SMART does not disclose further comprising: responsive to connecting to the fleet vehicle, verifying data block information received from the fleet vehicle against the connection message.  

       Mueller discloses further comprising: responsive to connecting to the fleet vehicle, verifying data block information received from the fleet vehicle against the connection message (Mueller discloses software module in the update being related to the software module in the vehicle by comparing information in the modules software update with the information in the module existing software in the vehicle (module is equated to data block) (Mueller, [0035]-[0036])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Mueller’s teachings with SMARTT’s teachings. One skilled in the art would be motivated to combine them in order to compare to  software module version in an update software with a software module in an existing vehicle in order to find out when a software vehicle need an update.    
 
responsive to detecting a disconnection from the fleet vehicle (SMART discloses contract with a platoon being voided when circumstances changed ( contract voided is equated to vehicle disconnected from the platoon) (SMART, [0234])), generating a data transaction report summarizing the data transaction with the fleet vehicle (SMART discloses status message being passed from one vehicle to another one ( the vehicle passing the message is the first vehicle ( true also when the contract is voided , a message is sent about first vehicle no longer part of the platoon)) (SMART, [0072])), and sending the data transaction report to the server (SMART discloses message being relayed to NOC 310 having a server (SMART, [0071])).     

Regarding claim 14, SMARTT and Mueller disclose the method of claim 13, further comprising: receiving an incentive reward result for the data transaction with the fleet vehicle from the server (SMARTT discloses a server calculating metrics that are used for providing driver incentives for miles per gallons(SMARTT, [0239])).  

Regarding claim 15, SMARTT and Mueller disclose the method of claim 11, wherein the vehicle is connected to the fleet vehicle using at least one of following technologies: dedicated short rage communications (DSRC), Wi-Fi, near-field communication (NFC), Bluetooth, or radio-frequency identification (RFID) (SMARTT discloses short-range intervehicle communications which include, but are not limited to DSRC (SMARTT, [0089])).  

Regarding claim 16, SMARTT discloses a server, comprising: 
       a controller including a hardware processor (SMARTT discloses a control processor (SMARTT, [0080])), programmed to 
          responsive to receiving vehicle status reports from a plurality of vehicles, analyze the vehicle status reports to detect a possible vehicle-to-vehicle (V2V) connection opportunity, each of the vehicle status report including a vehicle location (SMARTT discloses Vehicle Position Tracking data being provided to  a radar tracking status system (SMARTT, [0103])) and a software version (SMARTT discloses the version of the vehicle software being gone to the NOC ( network operation having a server)  (SMARTT, [0165])); and   
responsive to detecting the possible V2V connection opportunity (SMARTT discloses vehicles being in closed range with is indication of possible platooning of the vehicle (SMARTT, [0248],)), generate connection messages(SMARTT discloses if vehicle is ready to platoon, platoon starts automatically with vehicle in range (SMARTT, [0248], [0250])), the connection messages including connection identifications to establish the V2V connections, predicted geo-fences within which the vehicles are to connect to establish the V2V connections (SMARTT discloses a sent communications message about  multiple vehicles in a fleet following the same root being presented to a driver of a vehicle by NOC (network operating center  operates by a server) (the fleet of vehicles going in the same direction is equated to predicted data transaction) (SMARTT, [0106]- [0107])).  
 
        SMART does not disclose identifications for version of software to be transferred.   

        Mueller discloses identifications for version of software to be transferred (Mueller discloses  identifiers identifying software module version to install in vehicle components ( to install is equated to be transferred) (Mueller, [0036])). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Mueller’s teachings with SMARTT’s teachings. One skilled in the art would be motivated to combine them in order to compare a software module version in an update software with a software module in an existing vehicle in order to identify the module that will be used to update the software in the vehicle.     

Regarding claim 17, SMARTT and Mueller disclose the server of claim 16, wherein the controller is further programmed to detect the possible V2V connection opportunity using a predicted geo-fence enclosing the plurality of vehicles (SMARTT discloses a vehicle being authorized to receive platoon communication information base on distance (SMARTT, [0099])).   

wherein the controller is further programmed to responsive to receiving a transaction report from one of the plurality of vehicles, generate an incentive reward (SMARTT discloses a server calculating metrics that are used for providing driver incentives for miles per gallons(SMARTT, [0239]); and send a result of the incentive reward to the plurality of vehicles (SMARTT discloses driver incentives for miles per gallons being displayed to drivers of a fleet (SMARTT, [0239]).       

Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455